
	
		I
		111th CONGRESS
		1st Session
		H. R. 2191
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2009
			Mr. Boren (for
			 himself, Mr. Cole,
			 Mr. Sullivan,
			 Ms. Fallin, and
			 Mr. Lucas) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 34 A Street NE. in Miami, Oklahoma, as the Steve
		  Owens Post Office Building.
	
	
		1.Steve Owens Post Office
			 Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 34 A Street NE. in Miami, Oklahoma, shall be known and
			 designated as the Steve Owens Post Office Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Steve
			 Owens Post Office Building.
			
